Stevens, J.
(concurring). The widow of the deceased employee makes no claim against the ship on which decedent was injured nor against the owner of the ship. She is not seeking any recovery in tort. She asks only that the employer of -her deceased husband pay her the death benefit which he contracted to pay when he employed the decedent.
The deceased was not employed by the owner of the ship either as a seaman or as a stevedore. Had he been injured upon the dock or upon any part of the premises belonging to his employer, the Coal & Dock Company, no question could be raised as to the right of his widow to recover the compensation which she asks. •
The case presents the single question whether the fact that the deceased was temporarily at work on board a ship at the time he received the injury vests exclusive jurisdiction in admiralty, thereby nullifying his contract of employment and giving his employer the right to violate the obligation of its contract which gave the widow the right to a death benefit.
The controlling fact in this case is that this is not an action sounding in tort. It is a proceeding to recover a death benefit fixed by contract “within a state whose positive enactment prescribed an exclusive remedy therefor. And as both parties had accepted and proceeded under the statute, ... it cannot properly be said that they consciously contracted with each other in contemplation of the general system of maritime law.” Grant Smith-Porter Ship Co. v. Rohde, 257 U. S. 469, 476, 477, 42 Sup. Ct 157, 66 Lawy. Ed. 321, 324.
“An award under the workmen’s compensation law is not *520made on the theory that a tort has been committed; on the contrary, it is upon the theory that the statute giving the commission power to make an award is read into and becomes a part of the contract. . . . The contract of employment, by virtue of the statute, contains an implied provision that the employer, if the emplee be injured, will pay to him a certain sum to compensate for the injuries sustained, or, if death results, a certain sum to dependents. These payments are made irrespective of whether or not the employer was guilty of wrongdoing. It is a' part of the compensation agreed to be paid for services rendered in the course of the employment.” State Industrial Comm. v. Nordenholt Corp. 259 U. S. 263, 271, 42 Sup. Ct. 473, 66 Lawy. Ed. 933, 936.
An examination of the decisions of the federal supreme court discloses a consistent extension of the held within which that court recognizes the power of state courts to enforce rights under workmen’s compensation acts in all cases where the injured employee was neither a seaman nor a stevedore, even if the injuries were sustained upon navigable waters. Two recent decisions of the federal supreme court illustrate this tendency: Grant Smith-Porter Ship Co. v. Rohde, 257 U. S. 469, 478, 42 Sup. Ct. 157, 66 Lawy. Ed. 321, 325; Millers’ Indemnity Underwriters v. Braud, 270 U. S. 59, 64, 65, 46 Sup. Ct. 194, 70 Lawy. Ed. 470, 472. In the case last cited it is said:
“In the cause now under consideration the record discloses facts sufficient to show a maritime tort to which the general admiralty jurisdiction would extend save for the provisions of the state compensation act; but the matter is of mere local concern and its regulation by the state will work no material prejudice to any characteristic feature of the general maritime law. The act prescribes the only remedy; its exclusive features abrogate the right to resort to the admiralty court which otherwise would exist.”
The fact that deceased sustained an injury on board ship does not give admiralty exclusive jurisdiction. A consider*521ation of the two cases last cited demonstrates very clearly that the federal supreme court does not consider the location of the maritime tort causing the injury as the controlling factor in cases which involve the rights of parties under a contract of employment made with reference to a state workmen’s compensation act. Deceased spent only about two per cent, of his entire working time in performing service for his employer on board ship. If the fact that an employee is injured oh shipboard gives admiralty exclusive jurisdiction, then the rule must be applied without regard to the nature of the contract of employment or the percentage of time devoted to the performance of service on board ship. If admiralty has exclusive jurisdiction of the remedy for the death of one injured on board ship who is employed on the ship but two per cent, of his time, it must also have exclusive jurisdiction where an employee is injured on shipboard who spends but one per cent, of his time on the ship or where he spends practically none of his time on shipboard, as, for example, a delivery boy who is injured on board ship during the short space of time essential to secure on the ship a single package of freight consigned to his employer. The cases holding that admiralty jurisdiction in tort matters depends upon the locality of the tort are all cases where the injured man was employed to devote his time to the work of either a seaman or a stevedore. This rule does not extend to cases in which one employed on land is injured on shipboard while performing some service incidental to his employment upon land.
It is the necessity for preserving uniformity and harmony in the administration of the maritime law that is the basis for holding that the federal courts have exclusive jurisdiction of all proceedings in admiralty. The leading case supporting the rule for which appellant contends is Southern Pacific Co. v. Jensen, 244 U. S. 205, 217, 37 Sup. Ct. 524, 61 Lawy. Ed. 1086, 1099. What is there said must be read in the light of the fact that the law there under consideration *522subjected the owners of ocean-going vessels of other states who employed seamen and stevedores to move the ship’s cargo to the obligations imposed by the New York workmen’s compensation act. Very clearly any act which attempts to subject either ships or ship owners to the provisions of state compensation acts would interfere with uniformity and harmony in the administration of admiralty and maritime laws, because the ship might be subject to a different law in every port at which it landed.
But here the contract of employment and the rights and liabilities of the parties under that contract are clearly matters of purely local concern, whose regulation by the state will in no way interfere with ships or ship owners nor prejudice any of the material characteristics of the general maritime law.
A motion for a rehearing was denied,' with $25 costs, on October 11, 1927.